              Case 4:18-cv-00082-BLW Document 18 Filed 10/15/18 Page 1 of 4



HAWLEY TROXELL ENNIS & HAWLEY LLP
D. John Ashby, ISB No. 7228
877 Main Street, Suite 1000
P.O. Box 1617
Boise, ID 83701-1617
Telephone: (208) 344-6000
Facsimile: (208) 954-5200
Email: jashby@hawleytroxell.com

SEYFARTH SHAW LLP
Michael J. Burns, admitted pro hac vice
E-mail: mburns@seyfarth.com
560 Mission Street, 31st Floor
San Francisco, California 94105
Telephone:    (415) 397-2823
Facsimile:    (415) 397-8549

SEYFARTH SHAW LLP
Jill C. Taylor, admitted pro hac vice
E-mail: jctaylor@seyfarth.com
233 South Wacker Drive, Suite 8000
Chicago, Illinois 60606-6448
Telephone:      (312) 460-5000
Facsimile:      (312) 460-7000

Attorneys for Defendant
SEARS, ROEBUCK AND CO.



                                  UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF IDAHO

ALFONSO LONGORIA,                                 Case No. 4:18-cv-00082-BLW

                     Plaintiff,                   NOTICE OF SUGGESTION OF
                                                  BANKRUPTCY
         v.

SEARS, ROEBUCK AND CO.,

                     Defendant.


         PLEASE TAKE NOTICE, that on October 15, 2018 (the “Petition Date”), Sears,

Roebuck and Co.; Sears Holdings Corporation; Kmart Holding Corporation; Kmart Operations

LLC; Sears Operations LLC; ServiceLive, Inc.; A&E Factory Service, LLC; A&E Home

Delivery, LLC; A&E Lawn & Garden, LLC; A&E Signature Service, LLC; FBA Holdings Inc.;

                             NOTICE OF SUGGESTION OF BANKRUPTCY
                                    Case No. 4:18-cv-00082-BLW
50822683v.1
              Case 4:18-cv-00082-BLW Document 18 Filed 10/15/18 Page 2 of 4



Innovel Solutions, Inc.; Kmart Corporation; MaxServ, Inc.; Private Brands, Ltd.; Sears

Development Co.; Sears Holdings Management Corporation; Sears Home & Business

Franchises, Inc.; Sears Home Improvement Products, Inc.; Sears Insurance Services, L.L.C.;

Sears Procurement Services, Inc.; Sears Protection Company; Sears Protection Company (PR)

Inc.; Sears Roebuck Acceptance Corp.; Sears, Roebuck De Puerto Rico, Inc.; SYW Relay LLC;

Wally Labs LLC; Big Beaver of Florida Development, LLC; California Builder Appliances, Inc.;

Florida Builder Appliances, Inc.; KBL Holding Inc.; KLC, Inc.; Kmart of Michigan, Inc.; Kmart

of Washington LLC; Kmart Stores of Illinois LLC; Kmart Stores of Texas LLC; MyGofer LLC;

Sears Brands Business Unit Corporation; Sears Holdings Publishing Company, LLC; Sears

Protection Company (Florida), L.L.C.; SHC Desert Springs, LLC; SOE, Inc.; StarWest, LLC;

STI Merchandising, Inc.; Troy Coolidge No. 13, LLC; BlueLight.com, Inc.; Sears Brands,

L.L.C.; Sears Buying Services, Inc.; Kmart.com LLC; and Sears Brand Management

Corporation (collectively “Sears”), filed voluntary petitions for relief under Chapter 11 of title 11

of the United States Bankruptcy Code, 11 U.S.C. §§ 101 through 1330, as amended (the

“Bankruptcy Code”), in the United States Bankruptcy Court for the Southern District of New

York (the “Bankruptcy Court”).

         PLEASE BE ADVISED that the lead bankruptcy case, which is styled In re Sears,

Roebuck and Co. and is assigned Case Number 18-23537 (the “Bankruptcy Case”), is pending

before the Honorable Robert D. Drain, United States Bankruptcy Judge.

         PLEASE BE FURTHER ADVISED that pursuant to section 362(a) of the Bankruptcy

Code (the “Automatic Stay”), the filing of a bankruptcy petition “operates as a stay, applicable to

all entities,” of “the commencement or continuation, including the issuance or employment of

process, of a judicial, administrative, or other action or proceeding against Sears that was or

could have been commenced before the commencement of the case under the Bankruptcy Code,
                                                  2
                          NOTICE OF SUGGESTION OF BANKRUPTCY
                                 Case No. 4:18-cv-00082-BLW
50822683v.1
              Case 4:18-cv-00082-BLW Document 18 Filed 10/15/18 Page 3 of 4



or to recover a claim against Sears that arose before the commencement of the bankruptcy case”

and of “any act to obtain possession of property of the estate or of property from the estate or to

exercise control over property of the estate.” 11 U.S.C. §§ 362(a)(1) & 362(a)(3).

         PLEASE BE FURTHER ADVISED that any action taken against Sears without

obtaining relief from the Automatic Stay from the Bankruptcy Court may be void and may result

in a finding of contempt for violation of the Automatic Stay. Sears reserves and retains its

statutory right to seek relief in the Bankruptcy Court from any judgment, order, or ruling entered

in violation of the Automatic Stay.

         If the Court or any parties have questions about the Bankruptcy Cases or this notice,

bankruptcy counsel for Sears can be contacted as follows:

Jacqueline Marcus
Weil Gotshal & Manges, LLP
767 5th Avenue
New York, NY 10153
Phone: (212) 310-8000
Fax: (212) 310-8007
Email: jacqueline.marcus@weil.com




DATED: October 15, 2018                               SEYFARTH SHAW LLP



                                                      By: /s/ Michael J. Burns
                                                          Michael J. Burns
                                                          Jill C. Taylor
                                                          Attorneys for Defendant
                                                          SEARS, ROEBUCK AND CO.




                                                  3
                           NOTICE OF SUGGESTION OF BANKRUPTCY
                                  Case No. 4:18-cv-00082-BLW
50822683v.1
              Case 4:18-cv-00082-BLW Document 18 Filed 10/15/18 Page 4 of 4



                                  UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF IDAHO

ALFONSO LONGORIA,                                      Case No. 4:18-cv-00082-BLW

                     Plaintiff,

         v.

SEARS, ROEBUCK AND CO.,

                     Defendant.


                                    CERTIFICATE OF SERVICE

         I certify that on October 15, 2018, a true and correct copy of the foregoing NOTICE OF

SUGGESTION OF BANKRUPTCY was served by electronic means and by regular mail

addressed to the following attorneys of record:


         DeAnne Casperson, Esq.
         Amanda E. Ulrich, Esq.
         Holden, Kidwell, Hahn & Crapo, P.L.L.C.
         1000 Riverwalk Drive, Suite 200
         Idaho Falls, ID 83405
         dcasperson@holdenlegal.com
         aulrich@holdenlegal.com

                                                       _/s/ Michael J. Burns ________   ____
                                                      Michael J. Burns




                                                  4
                             NOTICE OF SUGGESTION OF BANKRUPTCY
                                    Case No. 4:18-cv-00082-BLW
50822683v.1
